Citation Nr: 0414141	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  96-47 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for back condition. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty from January 
1965 to January 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran had a personal hearing with a hearing 
officer at the RO in September 1996.

In a November 1999 decision, the Board reopened the veteran's 
claim for entitlement to service connection for a back 
condition as well as remanded the claim to identify treatment 
providers and obtain a VA examination report.  

In a September 2000 decision, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2001 order, the Court vacated the Board's September 
2000 decision and remanded the claim to the Board for action 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
The Board further developed the veteran's claim in March 2002 
to obtain additional service medical records as well as 
another VA examination report.  Finally, in July 2003, the 
veteran's claim was remanded for actions consistent with 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2002).  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The record shows that attempts were made by the RO to obtain 
the veteran's records from the Social Security Administration 
National Records Center in September 2003.  In a September 
2003 fax response, the SSA National Records Center stated 
that the facility did not have the veteran's folder and 
listed the address of the SSA jurisdictional office in 
Slidell, LA.  The file contains an October 2003 handwritten 
note that a copy of SSA records request was mailed to the 
Slidell office.  However, the file does not show a response 
from the SSA jurisdictional office in Slidell, LA.  VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal Department or agency, and will end its 
efforts only if VA concludes that the records do not exist or 
that further efforts would be futile.  See 38 C.F.R. § 3.159 
(c)(2) (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should request all records, 
which document the veteran's claimed back 
disability from the Social Security 
Administration jurisdictional office in 
Slidell, LA (as shown in the September 
2003 fax response located in the file).  
If no records can be found, the RO should 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since February 2004.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


